3 N.Y.3d 700 (2004)
ARLENE TOEFER et al., Appellants,
v.
LONG ISLAND RAIL ROAD, Defendant and Third-Party Plaintiff-Respondent.
JANA CONSTRUCTION CO., INC., et al., Third-Party Defendants-Respondents, et al., Third-Party Defendants. (And a Fourth-Party Action.)
Court of Appeals of the State of New York.
Submitted September 7, 2004.
Decided September 21, 2004.
Motion by Defense Association of New York, Inc. for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed.